979 So. 2d 406 (2008)
David Dwight WOOLF, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-1363.
District Court of Appeal of Florida, Fifth District.
April 22, 2008.
James S. Purdy, Public Defender, and Kevin R. Holtz, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Pamela J. Koller, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Grice v. State, 967 So. 2d 957 (Fla. 1st DCA 2007).
PLEUS, EVANDER, and COHEN, JJ., concur.